In a proceeding to compel appellant to pay for the medical care of the infant issue of the parties, he appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated December 31, 1975, as denied his cross motion to dismiss the petition. Order affirmed insofar as appealed from, with $50 costs and disbursements. On this record, the wife’s application for an order directing her former husband to pay for the *604psychiatric care of the parties’ infant son is not barred by the order of support dated July 3, 1975. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.